     Case 4:21-cv-00803-O Document 1 Filed 06/30/21        Page 1 of 6 PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                           FT. WORTH DIVISION

ARIEL DINES,

      Plaintiff
v.                                                 C.A. No.: 4:21-cv-803


RUDRA LODGING, LP,
and VIJAY PATEL,

     Defendants.
__________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ARIEL DINES (hereinafter sometimes referred to as “Plaintiff”), by

and through her undersigned counsel, sues Defendants, RUDRA LODGING, LP,

and VIJAY PATEL (hereinafter sometimes collectively referred to as

“Defendants”), and in support thereof states as follows:

                                INTRODUCTION

      1.     This is an action by Plaintiff against her employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,
    Case 4:21-cv-00803-O Document 1 Filed 06/30/21          Page 2 of 6 PageID 2



as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

                                       VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, RUDRA LODGING, LP, has offices Denton County, Texas.

                                  THE PARTIES

      4.     Plaintiff, ARIEL DINES, is an individual residing in Rockwall County,

Texas.

      5.     Plaintiff, ARIEL DINES, was employed by Defendants from

September 24, 2020, until April 30, 2021 as a “Front Desk Clerk,” at the regular rate

of $12.50 per hour.     Plaintiff’s principle duties were checking in/out       guests;

answering telephone calls; providing guests with direction to their rooms; informing

guests of all on-site amenities; taking call in and walk in reservations; sending and

receiving facsimiles; and processing payments.

      6.     Plaintiff’s job activities included such activities as transacting business

across state lines via interstate telephone calls, interstate facsimiles, and handling

credit card transactions that involve the interstate banking and finance systems.

      7.     Defendant, RUDRA LODGING, LP, is a domestic limited partnership

organized under the laws of the State of Texas and maintains offices in Denton

County, Texas.
    Case 4:21-cv-00803-O Document 1 Filed 06/30/21          Page 3 of 6 PageID 3



      8.    Defendant, RUDRA LODGING, LP, is a company that is primarily

engaged in the operations of hotels, and is a covered employer as defined by 29

U.S.C. § 203(d).

      9.    Defendant, RUDRA LODGING, LP, has two or more employees and

sales or business done in excess of $500,000.00 per year.

      10.   Defendant, VIJAY PATEL, is an individual residing in Denton County,

Texas.

      11.   Defendant, VIJAY PATEL, is an individual who at all times relevant

to this matter acted directly or indirectly in the interest of Defendant, RUDRA

LODGING, LP, in relationship to Plaintiff’s employment; therefore, is a joint

employer as defined by 29 U.S.C. § 203(d).

      12.   Defendant, VIJAY PATEL, (1) possessed the power to hire and fire

Plaintiff, (2) supervised and controlled employee work schedules or conditions of

employment of Plaintiff, (3) determined the rate and method of payment to Plaintiff,

and (4) maintained employment records of Plaintiff.

      13.   At all times material to this Complaint, Defendants were the employer

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for her employment.

            VIOLATION OF THE OVERTIME PROVISIONS OF
                 THE FAIR LABOR STANDARDS ACT

      14.   Plaintiff 1) occupied the position of “Front Desk Clerk;” 2) did not hold
    Case 4:21-cv-00803-O Document 1 Filed 06/30/21          Page 4 of 6 PageID 4



a position considered as exempt under the FLSA; and, 3) was paid on an straight

hourly basis.

      15.       Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.

      16.       Plaintiff was not paid for her overtime work in accordance with the

FLSA.

      17.       Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times her regular rate of

pay for each hour worked in excess of 40 in a workweek.

      18.       Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.

      19.       The work schedules for the Plaintiff required her to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      20.       Plaintiff worked numerous workweeks wherein she worked in excess

of 40 hours in workweek but was only paid her regular hourly rate for all hours

worked.

      21.       Defendant’s policy of not properly paying overtime was willful.

      22.       Defendant either knew about or showed reckless disregard for the
    Case 4:21-cv-00803-O Document 1 Filed 06/30/21        Page 5 of 6 PageID 5



matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as employers under the FLSA.

      23.    Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      24.    As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      25.    Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, ARIEL DINES, demands Judgment against

Defendant for the following:

      a.     Awarding Plaintiff compensatory damages, service awards, attorneys’
             fees and litigation expenses as provided by law;

      b.     Awarding Plaintiff pre-judgment, moratory interest as provided by law,
             should liquidated damages not be awarded;

      c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
             provided by law;

      d.     Awarding Plaintiff such other and further relief as the Court deems just
             and proper.
Case 4:21-cv-00803-O Document 1 Filed 06/30/21      Page 6 of 6 PageID 6



                       JURY TRIAL DEMAND

 Plaintiff, ARIEL DINES, demands a jury trial on all issues so triable.

 Respectfully submitted this June 30, 2021

                          ROSS • SCALISE LAW GROUP
                          1104 San Antonio Street
                          Austin, Texas 78701
                          (512) 474-7677 Telephone
                          (512) 474-5306 Facsimile
                          Charles@rosslawpc.com


                          CHARLES L. SCALISE
                          Texas Bar No. 24064621
                          DANIEL B. ROSS
                          Texas Bar No. 789810



                          Steven R. Samples
                          Texas Bar No. 24086348
                          Samples Ames PLLC
                          1512 Crescent Drive, Suite 119
                          Carrollton, Texas 75006
                          Phone: (214) 308-6505
                          Fax: (855) 605-1505

                          ATTORNEYS FOR PLAINTIFF
